[Cite as State ex rel. Poole v. Corrigan, 2011-Ohio-3270.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                     No. 96745




                         STATE OF OHIO, EX REL.
                             LARRY POOLE,
                                                                RELATOR

                                                      vs.

                         JUDGE BRIAN CORRIGAN
                                                             RESPONDENT




                                          JUDGMENT:
                                         WRIT DENIED


                                          Writ of Mandamus
                                          Motion No. 444889
                                          Order No. 445668


        RELEASED DATE: June 28, 2011
FOR RELATOR

Larry Poole, pro se
Inmate #432-273
Lake Erie Correctional Institution
501 Thompson Road
Conneaut, Ohio 44030

ATTORNEY FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113



KATHLEEN ANN KEOUGH, J.:

     {¶ 1} Larry Poole, the relator, has filed a complaint for a writ of

mandamus. Poole seeks an order from this court that requires Judge Brian

Corrigan, the respondent, to render a ruling with regard to a motion to

withdraw plea of guilty as filed on December 1, 2010, in the underlying

criminal action of State v. Poole, Cuyahoga County Court of Common Pleas

Case No. CR-418372.      Judge Corrigan has filed a motion for summary

judgment, which we grant for the following reasons.

     {¶ 2} Initially, we find that Poole’s complaint for a writ of mandamus is

procedurally defective. Loc.App.R. 45(B)(1)(a) mandates that a complaint for
an extraordinary writ must be supported by a sworn affidavit that specifies

the details of Poole’s claim.    The failure of Poole to comply with the

supporting affidavit requirement of Loc.App.R. 45(B)(1)(a) requires the

dismissal of the complaint for a writ of mandamus. State ex rel. Smith v.

McMonagle (July 17, 1996), Cuyahoga App. No. 70899; State ex rel. Wilson v.

Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077.

      {¶ 3} Poole has also failed to comply with R.C. 2969.25(C), which

requires that an inmate, who files a complaint against a government entity or

government employee, must support the complaint with a statement that: (1)

sets forth the balance in the inmate’s account for the preceding six months, as

certified by the institutional cashier; and (2) a statement that sets forth all

other cash and items of value as owned by the inmate. The failure of Poole

to comply with R.C. 2969.25(C) warrants dismissal of his complaint for a writ

of mandamus. Boles v. Knab, Slip Opinion No. 2011-Ohio-2859; Martin v.

Woods, 121 Ohio St.3d 609, 2009-Ohio-1928, 906 N.E.2d 1113.

      {¶ 4} Finally, Poole’s request for a writ of mandamus is moot.

Attached to Judge Corrigan’s motion for summary judgment is a copy of a

judgment entry, as journalized on May 25, 2011, that demonstrates a ruling

has been issued with regard to Poole’s motion to withdraw plea of guilty.

Thus, Poole has failed to establish that he is entitled to a writ of mandamus.

State v. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d
278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman (1983), 6

Ohio St.3d 5, 450 N.E.2d 1163.

      {¶ 5} Accordingly, we grant Judge Corrigan’s motion for summary

judgment. Costs to Poole. It is further ordered that the Clerk of the Eighth

District Court of Appeals serve notice of this judgment upon all parties as

required by Civ.R. 58(B).

      Writ denied.




KATHLEEN ANN KEOUGH, JUDGE

PATRICIA ANN BLACKMON, P.J., and
MARY J. BOYLE, J., CONCUR